Citation Nr: 0215910	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disorder.  

(The reopened claim of service connection for a low back 
disorder will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1984 to July 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision of the RO.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claim but 
undertaking additional development on the issue of service 
connection for a low back disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this matter.  



FINDINGS OF FACT

1.  In a rating decision in October 1994, the RO denied the 
veteran's original claim of service connection for a low back 
disorder.  He was notified of this action, but did not enter 
a timely appeal.  

2.  Some of the evidence received since the 1994 RO denial of 
service connection for a claimed low back disorder has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the final 
October 1994 rating decision to reopen the claim of service 
connection for a low back disorder.   38 U.S.C.A. § 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 20.1103 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


 I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary to 
substantiate his claim via the Statement of the Case.

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  

If it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Whether New and Material Evidence has been Presented to 
Reopen
the Claim of Service Connection for a Low Back Disability

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in September 1984 shows 
a normal spine.  The veteran was treated for low back pain in 
March 1986.  

The service medical records at the time of the veteran's 
separation examination in March 1987 show a normal spine.  
The records show that a further specialist examination was 
recommended for chronic low back pain.  

At a report of VA examination in September 1994, the veteran 
reported that a pad fell off a rucksack and kept rubbing his 
back during a forced march in 1985.  He reported that his 
back hurt very badly at the L3-L4 area.  The veteran also 
reported that his left leg went numb at times, including his 
left foot.  Symptoms reported presently included that of mild 
pains in the lower back, which were exacerbated by heavy 
lifting or strenuous exercise.  

Upon examination of the veteran's back, there was no 
tenderness.  Straight leg raising tests were negative, and 
his reflexes were normal.  There was normal movement of the 
veteran's back, except producing pain in forward flexion.  
The pain was located at L3-L4.  

The diagnosis was that of history of chronic low back pain 
occurring while in the military with physical examination of 
the back normal except on flexion; pain was noted at the L3-
L4 area.  The rest of the physical examination was completely 
normal, and x-ray studies were normal.  

Based on the evidence shown hereinabove, in October 1994, the 
RO denied the veteran's original claim of service connection 
for a back condition.  

A report of VA examination in July 1997 shows a diagnosis of 
chronic low back pain.  

An MRI scan of the veteran's lumbar spine in July 2000 shows 
a large disc herniation at L5-S1 with moderate disc bulges at 
L3-L4 and L4-L5.  The records show that he underwent an 
epidural steroid injection.  

The VA progress notes dated in September 2000 show that the 
veteran reported having problems with his back since his 
injury in service.  A TENS unit was prescribed for pain 
control.  The assessment was that of chronic low back pain 
with symptoms possibly consistent with disc herniation.  

Based on the evidence shown hereinabove, in December 2000, 
the RO denied the veteran's claim of service connection for a 
back condition.  


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since the RO's October 1994 
decision, denying service connection for a back condition, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the October 1994 RO rating decision, the medical 
evidence was lacking to support the conclusion that the 
veteran had a current low back disability related to disease 
or injury in service, and there was no other basis to support 
an award of service connection.  

The veteran's claim was denied by the RO primarily due to the 
lack of evidence showing a continuity of symptomatology of a 
low back disability or a permanent residual disability.  

The evidence added to the record after the 1994 RO rating 
decision consists of the veteran's statements, which detail 
the circumstances surrounding his back injury in service and 
note the continuity of manifestations of a low back 
disability post-service and recent medical evidence of a 
herniated disc and moderate disc bulges.  

The Board finds this evidence and the veteran's statements, 
together with the service medical records that indicate 
chronic low back pain, probative for the purpose of 
establishing the veteran's injury to his back in service.  

Moreover, the veteran is competent to testify as to the 
continuity of low back pain both during and after service.  
 
As such, the evidence added to the record, in connection with 
evidence previously assembled, contributes a more complete 
picture to the veteran's claim and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Hence, the Board finds the 
evidence to be "new and material."  

As new and material evidence has been submitted since the 
October 1994 RO rating decision, the application to reopen 
the claim of service connection for a low back disability is 
granted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinabove.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

